NO. 07-10-00142-CV
 
IN THE
COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

APRIL
23, 2010
 

 
KYLE DEAN MERCHANT,  
 
                                                                                         Appellant

v.
 
THE STATE OF TEXAS,
  
                                                                                         Appellee
_____________________________
 
FROM THE 12TH DISTRICT COURT OF WALKER
COUNTY;
 
NO. 21,760; HONORABLE DONALD KRAEMER,
PRESIDING
 

 
On Motion to
Dismiss
 

 
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.




            Appellant
Kyle Dean Merchant has filed a pro se motion
to dismiss his appeal because he no longer desires to prosecute it.  Without passing on the merits of the case, we
grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure
42.2(a) and dismiss the appeal.  Having
dismissed the appeal at appellant’s request, no motion for rehearing will be
entertained, and our mandate will issue forthwith.  
                                                                        
Per Curiam